DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement , the amendments to the claims and applicant arguments/remarks, filed on 12/14/2021, is acknowledged.  
Applicant has elected with traverse the invention of Group I, claims 1-14, drawn to sustained release formulations comprising pharmaceutically acceptable carrier and sustained release granules coated with a pH dependent polymer and comprising nalmefene, or naltrexone, or salts thereof.  The traversal is on the ground that newly amended claims share a special technical feature, i.e., “the pH dependent polymer has a dissolution above pH 6.0”.  This is not found to be persuasive, because the prior art, recited in the restriction/election requirement discloses formulations comprising sustained release granules/pellets/beads/particles comprising nalmefene, or naltrexone, or salts thereof, that are coated with a pH sensitive enteric polymer, that can be included into drug formulations/dosages/tablets comprising pharmaceutically acceptable carriers/excipients and outer coatings.  Further, it is noted that cited prior art teaches the use of coatings comprising such pH sensitive polymers such as methacrylic acid copolymers, e.g., Eudragit L dissolves at pH>6; Eudragit S dissolved at pH>7.  Therefore, the identified common features cannot be considered “special” in light of the teachings of the prior art (see below).  Therefore, the requirement is still deemed proper and is made FINAL.
Claims 1-2, 4-11, 13-17, 19-20 are pending in this application.  Claims 3, 12, 18 have been cancelled.  Claims 1, 10, 15 have been amended.  Claims 15-17 and 19-20 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2019/016264, filed February 1, 2019, which claims benefit of provisional U.S. Application No. 62/627,967, filed February 8, 2018.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (more than 20 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The use of the trademarks/trade names/product names has been noted in this application (e.g., Para. 0032, 0038, 0041, 0055, 0058, 0069, 0105, 00134, 0137).  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names/product names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change
The publications recited in the instant application (e.g., Para. 0023, 0032) should be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  MPEP 609.05(a).  Appropriate correction is required.
The specification comprises acronyms without proper definition, e.g., GCRA (Para. 0032).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.
The specification comprises unclear term “methacrylicacylic” (Para. 0028) that needs to be corrected or clarified.  

Information Disclosure Statement
The information disclosure statement, filed on 07/31/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
The information disclosure statement does not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or does not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 1-2, 4-11, 13-14 are objected to because of the following informalities:  
Claims 1, 10 comprise the typographic errors “Nalmefene”, “Naltrexone” that need to be corrected to “nalmefene”, “naltrexone”.  
Claim 1 comprises the typographic error “at least one of the opioid receptor antagonist” that need to be corrected to “at least one of the opioid receptor antagonists
Claim 1 comprises the typographic error “at least one of the pharmaceutical carrier” that need to be corrected to “at least one pharmaceutical carrier”. 
In claim 1 the limitation “or salt thereof” should be corrected to “and salt thereof” for clarity. 
Claims 2, 4-9 comprise the typographic error “Claim 1” that needs to be corrected to “claim 1”.  Similar is applied to claims 11, 13-14 regarding “Claim 10”.  
Claims 4, 14 comprise term “methacrylicacylic” that needs to be corrected or clarified.  
Claim 7 comprises the typographic error “further comprises an outer coating surrounds the..” that needs to be corrected to “further comprises an outer coating surrounding the..” or as needed for clarity.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-11, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “formulation comprising a sustained release granule comprising at least one of the opioid receptor antagonists, at least one pharmaceutically acceptable carrier, and a pH-dependent polymer”, and further recites the limitation “granule is coated with the pH dependent polymer” that is not reasonably clear.  First, it is unclear if only one granule should be present in the claimed formulation.  Second, it is unclear if pH-dependent polymer is present in the granule and in the coating, OR only in coating.  Similar is applied to claim 10.  Clarification is required. 
Claim 1 discloses “formulation of opioid receptor antagonists”, and further recites the limitations (i) “granule comprises at least one of the opioid receptor antagonist”, and (ii) “the opioid receptor antagonist is selected from the group consisting of nalmefene, naltroxene, and salt thereof” that is unclear, because it is not clearly stated to which opioid receptor antagonists limitation (ii) refers – in the formulation (that can be outside the granule), OR in the granule.  Similar is applied to claims 2 and 10.  Clarification is required.  
Claims 4-9, 11, 13-14 are rejected as being dependent on rejected independent claims 1 and 10 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 4-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa et al., US 2015/0037423 (cited in IDS, hereinafter referred to as Kurasawa), in view of McKinney et al., US 2017/0014404 (cited in IDS, hereinafter referred to as McKinney), and Pavli et al., WO 2010/066342 A1 (cited in IDS; hereinafter referred to as Pavli).  
Kurasawa teaches pharmaceutical preparations in form of tablets, wherein said tables comprise granules comprising a carrier and a pharmaceutical active ingredient and providing a controlled release of said active ingredient (Abstract; Para. 0009, 0134), and wherein said granules can be coated with enteric coating and a diffusion controlled layer (Para. 0141), e.g., comprising a pH-dependent polymer substance that dissolves at pH from 6 to 7.5 (Para. 0011, 0125-0128 as applied to claims 1, 7-10).   
Kurasawa teaches that one can use such a pH-dependent polymer substances as methyl methacrylate-methacrylic acid copolymers, methacrylic acid-ethyl acrylate copolymer, methacrylic acid-methyl acrylate-methyl methacrylate copolymer, aminoalkyl methacrylate copolymer, e.g., Eudragit L100, Eudragit L30D-55, Eudragit FS30D, Eudragit RS100, etc. (Para. 0011, 0020-0021, 0130-0132 as applied to claims 4, 14).  
Kurasawa teaches that said preparation may include additional additives, e.g., disintegrant (Para. 0011 as applied to claims 1, 6). 
opioid antagonists or salt thereof (Claims 1-2, 10-11).  Kurasawa also does not teach to use of pH-dependent polymers having a ratio of free carboxyl groups to ester groups ranging from 1:1 to 1:2 (claims 5, 13).  
McKinney teaches a sustained release oral dosage form comprising of naltrexone or a pharmaceutically acceptable salt thereof, e.g., naltrexone hydrochloride dihydrate or anhydrous naltrexone hydrochloride, and a carrier/excipient/binder (Abstract, 0019, 0045, 0048, 0081).  McKinney teaches that said dosage forms can be formulated to comprise various excipients, binders, carriers, disintegrants, coatings, etc., and can be prepared in form of granules, tablets , capsules, etc. (Para. 0085, 0094).   
Pavli teaches sustained-release pharmaceutical compositions that can be in form of tablets or capsules comprising an active agent, a nonswellable anionic polymer (e.g., Eudragit L, Eudragit S, Eudragit FS type), excipients, and can be coated with outer layer (Abstract; Pages 2-3; Page 11).  Pavli specifically teaches that said nonswellable anionic polymers can be used for controlling/reducing the diffusion of water into a drug delivery matrix and avoiding faster dissolution and release of active pharmaceutical ingredients (Page 2).  To this point, Pavli teaches that one can use such pH-dependent polymer as Eudragit L 100-55, i.e., copolymer of methacrylic acid and ethyl acrylate, wherein the ratio of the free carboxyl groups to the ester groups is in a range from about 1 :1 (Page 4; Page 19, Example 21).
opioid antagonists as taught by McKinney into the pharmaceutical preparations taught by Kurasawa.  One would do so with expectation of beneficial results, because Kurasawa teaches the approach that allows avoiding release of active agent under acidic conditions, e.g., in the stomach, and providing desired drug release profile (Para. 0012).  It also would have been obvious to one of ordinary skill in the art to use pH dependent polymers as taught by Pavli, because cited prior art teaches polymers that can used for controlling diffusion of water into drug delivery system, improving thereby the efficiency of drug delivery to a target location.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2004/0110781 – teaches oral sustained/controlled release pharmaceutical compositions comprising particles/granules comprising opioid antagonist, e.g., naltrexone, and a coating comprising pH-sensitive methacrylic acid copolymers, e.g., Eudragit (L100, S100, L30D).  
US 2011/0071137 (cited in IDS) – teaches sustained/controlled release tablets comprising particles/granules comprising opioid antagonist, e.g., naltrexone, nalmefene, and a coating(s) comprising pH-sensitive methacrylic acid copolymers.  
US 2014/0127300 – teaches oral sustained/controlled release pharmaceutical compositions comprising particles/granules comprising opioid antagonist, e.g., naltrexone, nalmefene, and a coating(s) comprising pH-sensitive methacrylic acid copolymers.  

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615